DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 along with the request has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Skipor et al. US 2004/0007784 in view of White et al. US 2002/0111434 and Braun et al. US 2006/0252852.
Skipor teaches an integrated circuit (IC) chip package (e.g., Fig. 12, [64]), comprising: 
a substrate (e.g., 1100, Fig. 12, [64]); 
an IC chip (e.g., 1600, Fig. 12, [64]) operatively positioned on the substrate; 
a plurality of electrical connections (e.g., 1200, Fig. 12, [64]) electrically coupling the IC chip to the substrate; and 
a packaging fill material (e.g., 1400 and/or 1500, Fig. 12, [64], [65], [66]) surrounding the electrical connections, the packaging fill material including a base material (e.g., [49]) having a plurality of frangible capsules (e.g., microcapsules, [24]) distributed therein, each frangible capsule having a liquid penetrant agent (e.g., polymerizable materials, [26]).
Skipor does not explicitly teach a liquid penetrant contrast agent having a radiopacity greater than 10,000 on the Hounsfield scale that includes at least one of: iodine, iron, barium, cerium, zirconium and their compounds, and silver nitrate, which pertains to a liquid penetrant contrast agent.
Skipor, however, recognizes that examples of polymerization agents may include derivatives of titanium, tin and aluminum (e.g., [36]). It has been well known in the art that in self-healing composition systems polymerizable materials may include colorant and dyes (e.g., [21]), and polymerization agents (e.g., activators, catalysts, etc.) may be present in such manners that the polymerization agents are coated onto microcapsules including polymerizable materials, or present in the microcapsules including polymerizable materials, or present in different capsules from the microcapsules, etc. as suggested by White (e.g., [35], [24], [27]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute that taught by White for that taught by Skipor to arrive at the claimed invention because one of ordinary skill in the art would recognize that the polymerization agents are present in various alternative manners as discussed above, and selecting among them would have been obvious to the skilled artisan for example. MPEP §2143.
Skipor in view of White does not explicitly teach an agent having a radiopacity greater than 10,000 on the Hounsfield scale that includes at least one of: iodine, iron, barium, cerium, zirconium and their compounds, and silver nitrate.
It has been well known in the art that in self-healing composition systems polymerization agents (e.g., activators, catalysts, etc.) may include titanium, tin, iron, barium or zirconium (e.g., Braun, [34]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further substitute that taught by Braun for that taught by Skipor in view of White to arrive at the claimed invention because one of ordinary skill in the art would recognize that various polymerization agents are used in self-healing composition systems as discussed above, and selecting among them would have been obvious to the skilled artisan for example. MPEP §2143.
Regarding claim 2, Skipor in view of White and Braun teaches the IC chip package of claim 1, wherein in response to a crack forming in the packaging fill material, at least one of the plurality of frangible capsules is structured to open and release the liquid penetrant contrast agent into the crack (e.g., Skipor [26]; White, [36]).
Regarding claim 4, Skipor in view of White and Braun teaches the IC chip package of claim 1, wherein the packaging fill material further includes a plurality of beads or particles of at least one of silica, alumina, and glass, distributed in the base material (e.g., Skipor, [55]).
Regarding claim 5, Skipor in view of White and Braun teaches the IC chip package of claim 1, wherein the base material includes a plastic (e.g., Skipor, [49]; White, [33]) surrounding the plurality of frangible capsules.  
Regarding claim 7, Skipor in view of White and Braun teaches the IC chip package of claim 1, wherein each frangible capsule includes a hollow glass or polymer sphere (e.g., Skipor, [24]; White, [32]).  
Regarding claim 21, Skipor in view of White and Braun teaches the IC chip package of claim 1, wherein the packaging fill material is an underfill positioned between the substrate and the IC chip (e.g., Skipor, 1400, Fig. 12, [66]).
Regarding claim 22, Skipor in view of White and Braun teaches the IC chip package of claim 1, wherein each frangible capsule has a diameter less than about 10 microns (e.g., Skipor, [24]).
Regarding claim 23, Skipor in view of White and Braun teaches the IC chip package of claim 22 as discussed above.
Skipor in view of White and Braun does not explicitly teach wherein the diameter of each frangible capsule is about 5 microns.  
Skipor in view of White and Braun, however, recognizes that microcapsules may have a diameter less than about 10 microns (e.g., Skipor, [24]), which includes the claimed value. Also, Skipor in view of White and Braun recognizes that microcapsules smaller than 10 microns are also encompassed with the understanding that wall thickness generally increases with increasing microcapsule diameters, and that the fracture strength of the microcapsule generally will increase with increasing wall thickness, and the parameters such as microcapsule diameter and wall thickness can be adjusted to accommodate the application envisioned using the self-healing system comprising the surface-modified microcapsules described herein (e.g., Skipor, [24]). In other words, the diameter of the microcapsule is a result-effective variable for varying the fracture strength of the microcapsule. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the circuit of Skipor in view of White and Braun to have the claimed value through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed value is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 24, Skipor in view of White and Braun teaches the IC chip package of claim 1, wherein the plurality of frangible capsules are about 5% to about 20% by weight of the packaging fill material (e.g., White, [41]).
Regarding claim 25, Skipor in view of White and Braun teaches the IC chip package of claim 24, wherein the plurality of frangible capsules are about 10% by weight of the packaging fill material (e.g., White, [41]).
Regarding claim 26, Skipor in view of White and Braun teaches the IC chip package of claim 1 as discussed above.
Skipor in view of White and Braun does not explicitly teach wherein each frangible capsule has a diameter about 1% to about 20% of a distance between the IC chip and the substrate.
Skipor in view of White and Braun, however, recognizes that a distance between the IC chip and the substrate is larger than a diameter of the microcapsules because a underfill disposed between the IC chip and the substrate includes the base material, microcapsules, additives, etc. (e.g., Skipor, Fig. 1; White, Fig. 1). Also, Skipor in view of White and Braun recognizes that the underfill is disposed between the IC chip and the substrate to enhance thermal fatigue reliability (e.g., Skipor, [64]). In other words, the diameter of the microcapsule is a result-effective variable for varying the thickness of the underfill, thereby varying thermal fatigue reliability. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the circuit of Skipor in view of White and Braun to have the claimed range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. US 2006/0252852.
Regarding claim 16, Braun teaches a packaging fill material (e.g., [53]), the packaging fill material comprising:
a base material (e.g., 12, [53]); and 
a plurality of frangible capsules (e.g., 16, [53]) distributed in the base material, each frangible capsule including a liquid penetrant contrast agent therein having a radiopacity greater than 10,000 on the Hounsfield scale that includes at least one of: iodine, iron, barium, cerium, zirconium and their compounds, and silver nitrate (e.g., iron, barium, zirconium, [34]; colorant and dyes, [33]; [43]).
Braun does not explicitly teach “for electrical package.” 
However, the feature “for electrical package” is considered as an intended use or field of use of the claimed invention. The claimed invention is directed to a material whereas the recited feature is directed to use of the material and thus does not further limit the material itself.  A recitation of the intended use of the claimed invention must result in a material difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art material is capable of performing the intended use, then it meets the claim.  Here, the fill material of Braun is reasonably expected to be able to perform the recited use. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the material of Braun may perform the recited use for example.
Regarding claim 18, Braun teaches the packaging fill material of claim 16, wherein the base material includes an epoxy (e.g., [49]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. US 2006/0252852 in view of Skipor et al. US 2004/0007784.
Regarding claim 17, Braun teaches the packaging fill material of claim 16, further comprising a plurality of beads or particles (e.g., particulate fillers, reinforcing fibers, [49]), distributed in the base material.  
Braun does not explicitly teach at least one of silica, alumina, and glass that pertains to the plurality of beads or particles.
It has been well known in the art that in self-healing composition systems the fillers and reinforcements may include, for example, silica fibers, glass flakes, aluminum flakes, solid glass microspheres, etc. (e.g., Skipor, [55]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Skipor with that taught by Braun to arrive at the claimed invention because one of ordinary skill in the art would recognize that various fillers and/or reinforcements are used in self-healing composition systems as discussed above, and selecting among them would have been obvious to the skilled artisan for example. MPEP §2143.
Response to Arguments
Applicant's arguments filed on June 29, 2022 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        June 7, 2022